Citation Nr: 0922013	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right wrist disorder.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2004.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, in the Veteran's September 2007 letter and 
accompanying Authorization and Consent form, she indicated 
that she received treatment from her private orthopedist in 
April and May 2006, and also in September 2007.  The RO has 
not considered the additional treatment records from her 
private orthopedist.  As the treatment records are relevant 
to the Veteran's claim, VA is required to make reasonable 
efforts to obtain this information pursuant to 38 U.S.C.A. 
§ 5103A(b).   

Next, the Board finds that a VA medical opinion should be 
obtained with respect to the Veteran's claim.  Of note, she 
has offered competent evidence alleging continuity of 
symptomatology since 5 months following service.  
Specifically, post-service treatment records indicate 
diagnoses of right wrist tendonitis and ganglion cysts.  
Further, her right wrist disorder required surgical removal 
of a ganglion cyst in April 2006 and additional treatment for 
right wrist symptomatology in February and September 2007. 

While the Board finds the Veteran's statements are an 
indication that her current disorder may be associated with 
service, there is insufficient competent evidence on file for 
the VA to make a decision on the claim.  To that end, given 
the competent statements of continuity of symptomatology 
provided by the Veteran, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether her current pain, 
tenderness, tendonitis, and ganglion cyst are causally 
related to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Upon receipt of the proper 
authorizations, request all treatment 
records from The Bone & Joint Group, Dr. 
John L. Stanton, 331 Landrum Place, 
Clarksville, Tennessee 37043, for the 
period April 2006 to the present. 

2.  Obtain VA outpatient treatment records 
from the VA Medical Center in Nashville, 
Tennessee, for the period from November 
2007 to the present.  Any negative search 
result should be noted in the record.

3.  Schedule the Veteran for the 
appropriate examination to evaluate the 
relationship between her right wrist 
complaints and active duty service.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
higher) that her current symptoms are 
causally related to service.  Any opinions 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file, including the private 
medical records and any other statements 
received, must be reviewed in conjunction 
with the examination and the examiner must 
indicate that such review occurred. 

4.  Upon completion of the above, 
readjudicate the issue on appeal, to 
include any treatment records that have 
not been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

